Filed Pursuant to Rule 424(b)(3) Registration No. 333-196774 PROSPECTUS SUPPLEMENT NO. 1 (To Prospectus Dated August 7, 2014) 2,048,179 Shares of Series A Preferred Stock 4,721,428 Shares of Common Stock (Including 2,048,179 Shares Underlying the Series A Preferred Stock) This prospectus supplement no. 1 supplements the prospectus, dated August 7, 2014, relating to the securities listed below that may be offered for sale from time to time by certain selling shareholders identified in “Selling Shareholders” beginning on page 24 of the prospectus who currently own such securities or may acquire such securities upon the conversion or exchange of securities currently held. This prospectus supplement no. 1 should be read in conjunction with the prospectus, which is to be delivered with this prospectus supplement no. 1. If there is any inconsistency between the information in the prospectus and this prospectus supplement no. 1, you should rely on the information in this prospectus supplement no. 1. Investing in our securities involves risks. You should carefully consider all of the information set forth in this prospectus supplement no. 1 and the prospectus, including the “Risk Factors“ beginning on page 5 of the prospectus, as well as the risk factors and other information contained in any documents we incorporate by reference into the prospectus, before investing in any of the securities. See “Incorporation of Certain Information by Reference” on page ii of the prospectus. The prospectus, as supplemented, covers the following securities (collectively, the “Securities”): · ·2,048,179 shares of our Series A Convertible Perpetual Preferred Stock (the “Series A Preferred Stock”) (which shares of Series A Preferred Stock will automatically convert into shares of our common stock, par value $0.625 per share, in the hands of a transferee immediately upon a “Permissible Transfer” (as defined in the prospectus)); and · 4,721,428 shares of our common stock, including 2,048,179 shares issuable upon conversion of 2,048,179 shares of our Series A Preferred Stock. This prospectus supplement no. 1 is filed for the purpose of including in the prospectus the information contained in the attached quarterly report on Form 10-Q for the quarter ended June 30, 2014, which was filed with the Securities and Exchange Commission on August 14, 2014. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of the common stock or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The securities being offered are not deposit accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The date of this prospectus supplement is August 14, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-27622 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1796693 (I.R.S. Employer Identification No.) P.O. Box 1128 Abingdon, Virginia (Address of principal executive offices) 24212-1128 (Zip Code) 276-628-9181 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company (See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Act). Large Accelerated Filer[]Accelerated Filer[]Non-Accelerated Filer []Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 7,684,401 shares of common stock, par value $0.625 per share, outstanding as of August 14, 2014 1 Highlands Bankshares, Inc. FORM 10-Q For the Quarter Ended June 30, 2014 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1.Financial Statements Consolidated Balance Sheets at June 30, 2014 (Unaudited) and December 31, 2013 3 Consolidated Statements of Income (Unaudited) for the Three Months and Six Months Ended June 30, 2014 and 2013 4 Consolidated Statements ofComprehensive Income (Unaudited) for the Three Months and Six Months Ended June 30, 2014 and 2013 5 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2014 and 2013 6 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months and Six Months Ended June 30, 2014 and 2013 7-8 Notes to Consolidated Financial Statements (Unaudited) 9-37 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 38-45 Item 3.Quantitative and Qualitative Disclosures About Market Risk 45 Item 4.Controls and Procedures 45 PART II.OTHER INFORMATION Item 1.Legal Proceedings 45 Item 1A.Risk Factors 46 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3.Defaults Upon Senior Securities 46 Item 4.Mine Safety Disclosures 46 Item 5.Other Information 46 Item 6.Exhibits 46 SIGNATURES AND CERTIFICATIONS 47 2 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets (Amounts in thousands) (Unaudited) June 30, 2014 (Note 1) December 31, 2013 ASSETS Cash and due from banks $ $ Federal funds sold Total Cash and Cash Equivalents Investment securities available for sale (amortized cost $55,887 at June 30, 2014, $56,582 at December 31, 2013) Other investments, at cost Loans, net of allowance for loan losses of $5,673 at June 30, 2014, $6,825 at December 31, 2013 Premises and equipment, net Deferred tax assets Interest receivable Bank owned life Insurance Other real estate owned Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Interest, taxes and other liabilities Other short-term borrowings Long-term debt Capital securities Total Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock (7,684 at June 30, 2014 and 5,011 at December 31, 2013 shares issued and outstanding) Preferred stock (2,048 shares issued and outstanding) - Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying Notes to Consolidated Financial Statements 3 Consolidated Statements of Income (Amounts in thousands, except per share data) (Unaudited) Six Months Ended June 30, 2014 Six Months Ended June 30, 2013 Three Months Ended June 30, 2014 Three Months Ended June 30, 2013 INTEREST INCOME Loans receivable and fees on loans $ Securities available for sale: Taxable Exempt from taxable income Other investment income 91 56 61 Federal funds sold 78 75 40 35 Total Interest Income INTEREST EXPENSE Deposits Other borrowed funds Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME Securities gains, losses, net - (4 ) - - Service charges on deposit accounts Other service charges, commissions and fees Other operating income Total Non-Interest Income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense of bank premises Furniture and equipment expense Other operating expense Foreclosed Assets – Write-down and operating expenses Total Non-Interest Expense Income (Loss) Before Income Taxes ) Income Tax Expense (Benefit) Net Income $ Basic Earnings Per Common Share – Weighted Average $ Earnings Per Common Share – Assuming Dilution $ See accompanying Notes to Consolidated Financial Statements 4 Consolidated Statements of Comprehensive Income (Amounts in thousands) (Unaudited) Six Months Ended June 30, 2014 Six Months Ended June 30, 2013 Net Income $ $ Other Comprehensive Income Unrealized gains(losses) on securities during the period ) Less: reclassification adjustment for lossesincluded in net income - 4 Other Comprehensive Income (Loss), before tax ) Income tax expense (benefit) related to other comprehensive income ) Other Comprehensive Income (Loss) ) Comprehensive Income $ $ Three Months EndedJune 30, 2014 Three Months Ended June 30, 2013 Net Income $ $ Other Comprehensive Income Unrealized gains(losses) on securities duringthe period ) Less: reclassification adjustment for lossesincluded in net income - - Other Comprehensive Income (Loss), before tax ) Income tax expense (benefit) related to other comprehensive income ) Other Comprehensive Income (Loss) ) Comprehensive Income $ $ See accompanying Notes to Consolidated Financial Statements 5 Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) Six Months Ended Six Months Ended June 30, 2014 June 30, 2013 CASH FLOWS FROM OPERATINGACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities Provision for loan losses Depreciation and amortization Net realized (gains) losses on available for sale securities - 4 Net amortization on securities Amortization of capital issue costs 7 3 (Increase) decrease in interest receivable ) Valuation adjustment of other real estate owned Valuation adjustment of deferred tax assets ) ) Increase in other assets ) ) Increase in interest, taxes and other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Securities available for sale: Proceeds from sale of securities - Proceeds from maturities of debt and equity securities Purchase of debt and equity securities ) ) Purchases of other investments ) Net increase in loans ) ) Proceeds from sales of other real estate owned Premises and equipment expenditures ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of Common Stock - Issuance of Preferred Stock - Net decrease in time deposits ) ) Net increase (decrease) in demand, savings and other deposits ) Decrease in short-term borrowings ) Decrease in long-term debt ) ) Net cashprovided byfinancing activities Net(decrease) in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH TRANSACTIONS Transfer of loans to other real estate owned $ $ Loans originated from sales of other real estate owned $ $ See accompanying Notes to Consolidated Financial Statements 6 Consolidated Statements of Changes in Stockholders’ Equity (Amounts in thousands) (Unaudited) ThreeMonths Ended June 30, 2014 Accumulated Additional Other Total Common Stock Preferred Stock Paid-in Retained Comprehensive Stockholders’ Shares Par Value Shares Par Value Capital Earnings Income Equity Balance,March 31, 2013 Net income - Other comprehensive loss - Balance, June 30, 2013 Balance, December 31, 2013 Net income - Common Stock Issuance Preferred Stock Issuance Other comprehensive income - Balance, June 30, 2014 7 Consolidated Statements of Changes in Stockholders’ Equity (Amounts in thousands) (Unaudited) SixMonths Ended June 30, 2014 Accumulated Additional Other Total Common Stock Preferred Stock Paid-in Retained Comprehensive Stockholders’ Shares Par Value Shares Par Value Capital Earnings Income Equity Balance,December 31, 2012 Net income - Other comprehensive loss - Balance, June 30, 2013 Balance, December 31, 2013 Net income - Common Stock Issuance Preferred Stock Issuance Other comprehensive income - Balance, June 30, 2014 See accompanying Notes to Consolidated Financial Statements 8 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) Note 1-General The consolidated financial statements of Highlands Bankshares, Inc. (the “Company”) include its wholly-owned subsidiary, Highlands Union Bank (the “Bank”).The statements also include Highlands Union Insurance Services, Inc., Highlands Union Financial Services, Inc., and Blue Ridge Hospitality, LLC, which are wholly owned subsidiaries of the Bank. Blue Ridge Hospitality, LLC, was formed in June 2014 to hold and manage certain properties acquired by the Bank through foreclosure or deed in lieu of foreclosure. The consolidated financial statements of Highlands Bankshares, Inc. (the “Company”) conform to United States generally accepted accounting principles and to banking industry practices. The accompanying consolidated interim financial statements are unaudited. In the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial statements have been included. All such adjustments are of a normal and recurring nature. The consolidated balance sheet as of December 31, 2013 has been extracted from the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013 (the “2013 Form 10-K”). The notes included herein should be read in conjunction with the notes to consolidated financial statements included in the 2013 Form 10-K. The results of operations for the threemonth and six month periods ended June 30, 2014 are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Note 2-Loans and Allowance for Loan Losses(amounts in thousands) The composition of net loans is as follows: June 30, 2014 December 31, 2013 Real Estate Secured: Residential 1-4 family $ $ Multifamily Construction and Land Loans Commercial Real Estate, Owner Occupied Commercial Real Estate, Non-owner occupied Second mortgages Equity lines of credit Farmland Secured (other) and unsecured Personal Commercial Agricultural Overdrafts Less: Allowance for loan losses Net deferred fees Loans, net $ $ 9 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) The following table is an analysis of past due loans as ofJune 30, 2014: 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Financing Receivables Recorded Investment > 90 Days and Accruing Real Estate Secured Residential 1-4 family $ $
